DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “coupling member has a first diameter and a second diameter” (claim 4) and “the first diameter of the coupling member is less than the second diameter of the coupling member, and wherein the first diameter of the coupling member is located at distal ends of the coupling member and the second diameter of the coupling member is located in a middle of the coupling member” (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 116 (Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 116-1 (page 4, paragraph [0011], line 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted 

Specification
The abstract of the disclosure is objected to because of the inclusion of legal phraseology, such as “comprise” (page 16, line 2).  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 6-7, 13, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US Pat. Pub. No. US 2017/0300007 A1).
Regarding claim 1, Lin discloses a system comprising: a coupling member 2021 to connect to a printing device 100 (Figs. 1 and 2); a roller mechanism (a photosensitive drum) 202 coupled to the coupling member 2021, wherein a position of the coupling member 2021 relative to the roller mechanism 202 remains the same as the coupling member 2021 and the roller mechanism 202 transition between a first position and a second position (Figs. 4, 5 and 9); and an urging member (an elastic member) s1 positioned away from the coupling member 2021, wherein the urging member s1 is to transition the roller mechanism 202 from the second position to the first position (Figs. 4-5 and 8-9).
Regarding claim 2, Lin discloses wherein the urging member s1 is connected to the roller mechanism 202 to exert a force on the roller mechanism 202 to transition the roller mechanism 202 from the second position to the first position (Figs. 4-5 and 8-9).
Regarding claim 3, Lin discloses wherein the roller mechanism 202 is mounted to a protective housing 201 to protect the roller mechanism 202 from nearby objects while the roller mechanism 202 is in motion (Figs. 2a and 2b).
Regarding claim 4, Lin discloses wherein the coupling member 2021 has a first diameter and a second diameter (Fig. 7).
Regarding claim 6, Lin discloses wherein the coupling member 2021 is connected to the printing device 100 via a print cartridge 200 drive mechanism (Figs. 1, 5, 8 and 9).

Regarding claim 13, Lin discloses a print cartridge 200 comprising: a coupling member 2021 coupled to a roller mechanism 202 on a first side, wherein a position of the coupling member 2021 relative to the roller mechanism 202 remains the same as the coupling member 2021 and the roller mechanism 202 transition between a first position and a second position (Figs. 4, 5 and 9); and the roller mechanism 202 connected to an urging member s1, wherein the urging member s1 is to exert a force on the roller mechanism 202 to transition the roller mechanism 202 and the coupling member 2021 from the second position to the first position (Figs. 4-5 and 8-9).
Regarding claim 15, Lin discloses wherein the urging member s1 is connected to the roller mechanism 202 on a second side (Figs. 2a and 4).
Regarding claim 18, Lin further discloses a drive mechanism 102 to exert a force on the coupling member 2021 to transition the coupling member 2021 and the roller mechanism 202 (Figs. 5, 7 and 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11-12 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Lin discloses (as in claim 8) an apparatus comprising: a drive mechanism 102 (Fig. 8); a coupling member 2021 to connect to the drive mechanism 102 (Figs. 7 and 8); a roller mechanism 202 coupled to the coupling member 2021, wherein a position of the coupling member 2021 relative to the roller mechanism 202 remains the same as the coupling member 2021 and the roller mechanism 202 transition between a first position and a second position (Figs. 4, 5 and 9); an urging member s1 to exert a force on the roller mechanism 202 to transition the roller mechanism 202 and the coupling member 2021 from the second position to the first position (Figs. 4-5 and 8-9); (as in claim 11) a printing device (a process cartridge) 200 connected to the drive mechanism 102 (Figs. 4-5 and 8-9); and (as in claim 17) wherein an interior of the coupling member 2021 is hollow (Figs. 7-8).
Lin differs from the instant claimed invention in not disclosing (as in claim 8) a non-transitory machine-readable medium storing instructions executable by a processing resource to transition the drive mechanism connected to the coupling member; and (as in claim 12) an interior of the coupling member is solid.
	Although Lin does not disclose a non-transitory machine-readable medium storing instructions executable by a processing resource to transition the drive mechanism connected 
	Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have the interior of the coupling member being solid in order to have a higher strength to support a driving rotation.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Lin, as discussed above, differs from the instant claimed invention in not disclosing the roller mechanism being to transition a distance ranging of from about 1.0 mm to about 15.0 mm from the second position to the first position responsive to the urging member exerting force on the roller mechanism.
In re Aller discloses “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching as taught by In re Aller to make the distance being ranging from about 1.0 mm to about 15.0 mm from the second position to the first position because of the small and limited space inside the imaging device.  Also, this range can be achieved by a routine experimentation without introducing any unexpected result.

Allowable Subject Matter
Claims 5, 9-10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
February 19, 2021